Citation Nr: 1752122	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for recurrent left inguinal hernia.

2. Entitlement to a compensable disability rating prior to March 28, 2012, and in excess of 10 percent thereafter, for a scar and nerve injury from left inguinal hernia repair.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran had previously requested a Board video conference hearing in his July 2011 and February 2013 substantive appeals.  However, in May 2014, the Veteran withdrew his requests.  See 38 C.F.R. § 20.704(e) (2017).

In July 2016, the Board remanded the instant case for further development.  Then, in a December 2016 rating decision, the RO granted the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  As such, that claim is considered to be resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200.


VETERAN'S CONTENTIONS

The Veteran contends that the current ratings of 10 percent for recurrent left inguinal hernia and 10 percent for residuals of left inguinal hernia repair, including a scar and nerve injury, do not fully capture the severity of his disabilities.  Specifically, the Veteran asserts that these service-connected disabilities have reduced his earning capacity and ability to perform strenuous labor and activities.  Additionally, the Veteran states that these disabilities: (1) cause numbness, pain, and inflammation at the base of his penis, his groin, and in his left thigh; (2) impact his ability to exercise and sleep; (3) and occasionally make sex less pleasurable.  As provided in his October 2011 Notice of Disagreement (NOD), the Veteran requests at least a combined 40 percent rating for his recurrent left inguinal hernia and the residuals from two in-service left inguinal surgical repairs.


FACTUAL FINDINGS

1. In a June 2010 VA treatment record, the Veteran complained of pain that caused him to wake up at night as well as mild nausea and left inguinal discomfort.  After examining the Veteran, the clinician assessed the Veteran with neuropathic pain related to anterior crural nerve entrapment syndrome.  Similarly, neuralgia of the anterior crural nerve was noted as one of the Veteran's active medical problems in December 2008 and June 2009 VA treatment records.  Further, a July 2010 VA treatment record noted that the Veteran was status post two left hernia surgeries with likely crural nerve entrapment.

2. A July 2011 infirmary receipt from the Montana State Prison noted that the Veteran had been issued a truss as a medical assistive device.  Later, in August 2011, a medical consultant with the Montana State Prison diagnosed the Veteran with recurrent small left inguinal hernia. 

3. During an August 2011 VA examination, the Veteran reported numbness of a scar from prior left inguinal hernia repair.  The examiner noted the presence a small, 2 centimeter (cm) inguinal hernia on the left side.  The examiner stated that the hernia was recurrent but neither truss nor belt use was indicated.  The examiner also noted a scar that was 5 cm long by 0.125 cm wide.  The scar was well-healed, was not red or swollen, and there was no evidence of skin breakdown.  The Veteran reported loss of sensation along the scar and the examiner opined that the reported neurological complications involved the ilio-inguinal nerve.

4. In a March 2012 VA peripheral nerves examination, the Veteran was diagnosed with post herniorrhaphy pain syndrome status post left inguinal hernia repair.  The Veteran reported chronic pain involving the anterior upper thigh as well as his left butt cheek.  The Veteran also reported that the pain travelled down the back of his legs.  The examiner recorded that the Veteran suffered from moderate intermittent pain, mild paresthesias, and mild numbness of the left lower extremity.  Muscle strength and sensory testing produced normal results bilaterally.  The examiner opined that the Veteran suffered from mild incomplete paralysis of the left ilio-inguinal nerve.  Additionally, the examiner noted the presence of a surgical scar in the left inguinal region measuring 5 cm by 0.125 cm.  The examiner stated that the Veteran exhibited hyperesthesia to palpation over the scar itself as well as tenderness to palpation above and below the scar area and over the entire suprapubic region.

5. During a March 2012 VA hernia examination, the examiner commented that there was no objective evidence of recurrence regarding the Veteran's left inguinal hernia and that the Veteran did not use a supporting belt.

6. In August 2012, an addendum to the March 2012 VA hernia examination was issued to resolve a discrepancy between the March 2012 and August 2011 VA examination reports regarding whether the Veteran's service-connected hernia was recurring.  After reviewing the Veteran's record, the VA clinician opined that it was at least as likely as not that the Veteran had a recurrent left inguinal hernia that was present in August 2011 but not clinically evident during the March 2012 VA examination.

7. In September 2016, the Veteran was afforded 3 more VA examinations in regard to the pending increased rating claims.  Regarding his hernia, the examiner diagnosed the Veteran with recurrent left inguinal hernia but commented that a current hernia was not detected during a physical examination.  Additionally, the examiner stated that there was no indication that the Veteran required the use of a supporting belt.  In regard to his surgical scar, the examiner recorded that the scar was deep and non-linear, measured 8.9 cm by 0.5 cm, was not painful or unstable, and that the Veteran did not suffer from frequent loss of the covering of skin over the scar.  The Veteran reported experiencing paresthesia in the scar region.  Lastly, regarding the Veteran's nerve injury, the examiner recorded symptoms of mild paresthesias and mild intermittent pain of the left lower extremity.  Muscle strength, reflex, and sensory testing were all normal except decreased sensation in the left upper anterior thigh.  The examiner stated that the Veteran had incomplete paralysis of the left ilio-inguinal nerve.       

8. Resolving all doubt in the Veteran's favor, for the entire claim period, the symptoms of the Veteran's residual nerve injury from left inguinal hernia repair are most analogous to moderate incomplete paralysis of the anterior crural (femoral) nerve.  

9. The Veteran's left inguinal hernia repair resulted in only one scar that is neither painful nor unstable.  Further, the scar does not affect an area or areas of at least 144 square inches. 

10. Throughout the entire claim period, the Veteran's small, recurrent left inguinal hernia has not shown to be not well supported by a truss or not readily reducible.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for recurrent left inguinal hernia have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2017).

2. The criteria for a disability rating of 20 percent, but no higher, for a scar and nerve injury from left inguinal hernia repair have been met, effective December 8, 2008.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156 4.1, 4.3, 4.7, 4.118, 4.123, 4.124, 4.124a, Diagnostic Codes 7802, 7804, 8526, 8530, 8726 (2017) 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recurrent Left Inguinal Hernia

As indicated above, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected recurrent left inguinal hernia.  In support of this determination, the Board notes that the Veteran's current rating was assigned pursuant to Diagnostic Code 8630-7338.  Here, Diagnostic Code 8630 refers to neuritis of the ilio-inguinal nerve while Diagnostic Code 7338 refers to inguinal hernias.  The Board finds Diagnostic Code 7338 to be more appropriate as the Veteran's nerve complications are best addressed by the assignment of a separate disability rating for residuals of left inguinal hernia repair surgery.

Under Diagnostic Code 7338, a post-operative recurrent inguinal hernia that is readily reducible, well supported by truss or belt is assigned a 10 percent disability rating.  A small inguinal hernia, post-operative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is assigned a 30 percent disability rating.  Lastly, a large inguinal hernia, post-operative recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling. 

The Board finds that while the Veteran's small inguinal hernia has been recurrent, the evidence of record fails to demonstrate that it is not well supported by a truss or belt or that it is not readily reducible-the criteria for the assignment of the next highest disability rating of 30 percent under Diagnostic Code 7338.  For this reason, the Board must deny the claim.

Scar and Nerve Residuals

Comparatively, as indicated in the Conclusions of Law section above, the Board will partially grant the Veteran's increased rating claim regarding his service-connected scar and nerve injury and assign a rating of 20 percent.  In assigning this rating, the Board first notes that it is not due to the Veteran's scar symptoms as, under diagnostic Code 7802, the Veteran's surgical scar does not affect an area of at least 144 square inches.  Further, under Diagnostic Code 7804, the Veteran does not have three or four scars that are unstable or painful.

On the other hand, although the August 2011, March 2012, and September 2016 VA examiners indicated that the Veteran's nerve injury affected the Veteran's ilio-inguinal nerve, VA treatment records from December 2008, June 2009, and June and July 2010 all indicated that the Veteran's left inguinal hernia repair affected his left-sided anterior crural nerve.

As indicated on a December 2016 rating decision codesheet, the Veteran's nerve injury was rated pursuant to Diagnostic Code 8530-7804-indicating paralysis of the ilio-inguinal nerve.  Under Diagnostic Code 8530, mild or moderate paralysis of the ilio-inguinal nerve is assigned a noncompensable rating.  Comparatively, severe to complete paralysis of the ilio-inguinal nerve is assigned a 10 percent rating.  The Veteran is currently in receipt of a maximum rating under Diagnostic Code 8530.  

Considering its duty to maximize the Veteran's benefits, see Buie v. Shinseki, 24 Vet. App. 242, 250 (2011), the Board will not apply Diagnostic Code 8530.  Rather, the Board will assign a 20 percent rating under Diagnostic Code 8526 for incomplete paralysis of the anterior crural nerve.  The assignment of a 20 percent is based upon the Veteran displaying objective symptoms of paralysis during the June 2010 VA treatment record and during August 2011, March 2012, and September 2016 VA examinations.

However, the Board has also determined that a disability rating in excess of 20 percent is not warranted for the Veteran's residual nerve injury.  Specifically, the Veteran has not displayed symptoms of severe incomplete or complete parlysis-the symptoms necessary for the assignment of the next higher ratings of 30 or 40 percent under Diagnostic Code 8526.  Throughout the entirety of the appeal, the Veteran has not displayed symptoms of or symptoms analogous to complete or severe incomplete paralysis of the quadriceps muscle.  Indeed, the record is absent of evidence of decreased muscle strength, decreased reflexes, and muscle atrophy in the Veteran's left lower extremity.  As such, to that extent, the Veteran's claim will be denied.

Additionally, in the Conclusions of Law section above, the Board indicated that it was assigning an effective date of December 8, 2008 for its award of a 20 percent disability rating.  In assigning this effective date, the Board notes that the Veteran first submitted his claim for an increased rating for his inguinal hernia on December 8, 2008.  This claim was initially denied in a rating decision that encompassed all of his left inguinal hernia repair residual symptoms dated July 21, 2009.  Less than one year later, on June 18, 2010, the Veteran submitted another increased rating claim for his inguinal hernia.  

Under 38 C.F.R. § 3.156(b), the Veteran's initial increased rating claim was never final as the one-year appellate period regarding the July 2009 rating decision had not expired prior to his submission of new and material evidence along with a new increased rating claim in June 2010.  Thus, the claim was not "final" and remained pending since his initial filing in December 2008.  Accordingly, the effective date for the grant of a 20 percent disability rating will be the date of claim of the initial increased rating claim-December 8, 2008.  See 38 C.F.R. § 3.400(o). 
 

ORDER

A disability rating in excess of 10 percent for recurrent left inguinal hernia is denied.

A disability rating of 20 percent, but no higher, for a scar and nerve injury from left inguinal hernia repair is granted from December 8, 2008 onward.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


